Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 7 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 7 October 1778
      
      I have received, gentlemen, the letter that you did me the honor to write the 26th of last month, in which you support Mr. Izard, United States Minister to Tuscany, in his request for the restitution of certain belongings carried aboard the British vessel, the Nile, which was captured by the Caesar, a privateer from Marseilles. It is by error that in your letter you have cited Article 16 of the treaty between His Majesty and the United States, for Article 14 would appear to relate particularly to the question. It, however, contains only provisions found in the various commercial treaties and based on public law, and I do not see how it could be rigorously applied in the present case. Mr. Izard is nowhere mentioned in the bill of lading for the property he reclaims, nor is there anything that would prove that this baggage was not loaded for the English account, by an Englishman, since they are addressed to Sr. Martinelli, to be forwarded to Sr. Abbé Nicoli. Without a doubt, gentlemen, if the government alone could make a decision, without the participation of the courts, your assertion and that of Mr. Izard would carry very great weight. But His Majesty has given over the entire proceeds from the capture to the privateers, the Council on prizes having declared the Nile a good prize on the 20th of last month. Caught between the owners of the French privateer, the prize court, and the claimant, the government cannot take it upon itself to rule in this matter. It could only consider doing so if the laws proved insufficient; but in this case the general laws are well known and must decide the legitimacy of claims on property loaded before the hostilities, and Mr. Izard, in addressing himself to the courts, should expect all the justice and consideration that they will always have in France for subjects of the United States.
      I have the honor to be with the utmost consideration, gentlemen, your very humble and very obedient servant,
      
       De Sartine
      
     